DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 9/22/22.  These drawings are acceptable.

Response to Arguments
Applicant’s amendment to claim 16 to overcome the objection has been fully considered but did not address all of the objections made by the examiner. 
Applicant' s arguments, see pages 9-10, filed 9/22/22, with respect to the rejection(s) of claim(s) 31 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s) which illustrate the known control of pH when using fluorogen. 

Claim Objections
Claim 16 is objected to because of the following informalities.  Claim 16 recites “a membrane filtration system”, line 4.  The claim then references “the main filtration unit”, line 8.  The claim then references “the membrane filtration unit”, lines 11-12 and lines 14-15, and line 17.  As understood by the examiner, these are all referring to the same element of the device and should be initially referred to as “a membrane filtration system” and any further reference in the claim should be to “the membrane filtration system” for clarity and consistency.   Further, claim 16, line 11, recites “the membrane in the membrane filtration unit”, however there is lack of antecedent basis for the membrane.  While not rising to the level of indefinite, “a membrane” in the membrane filtration unit needs to be established before referring to “the membrane”.  Claims 17-22 are objected to as being dependent from claim 16. 
Claim 17 is objected to because it also refers to “the membrane filtration unit” which, as understood, should be referring to “the membrane filtration system”.
Claim 30 is objected to because it refers to “the filtration membrane in the membrane filtration system”, however there is lack of antecedent basis for “the filtration membrane”.  While not rising to the level of indefinite, “a filtration membrane” in the membrane filtration system needs to be established before referring to “the filtration membrane in the membrane filtration system”
  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 31, 34, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Ho et al. (US6699684 herein after “Ho”) in view of Schabert (US20030032080 herein after “Schabert”) further in view of Romani et al. (Relevance of Polymeric Matrix Enzymes During Biofilm Formation, herein after “Romani”, cited by applicant). 

Claim 31:  Ho teaches a method of detecting biofouling of a membrane comprising the steps of: collecting a sample of a permeate from a membrane filtration system (col. 2, lines 52-54: Samples from the permeate stream can also be taken to determine if there is any contamination in the permeate. Col. 10, lines 21-25: the fluorogenic agent is detectable in permeate water which measurements are performed on.  col. 11, lines 20-40: Because the sample components for the fluorometer(s) are positioned in-line when conducting an in-line measurement, the sample they are monitoring accurately reflects the entire membrane separation system.), said permeate resulting when a feed stream solution has been filtered by the membrane (col. 4, lines 45-61: the resultant from a separated feed stream includes a permeate stream and a concentrate stream); selecting a fluorogenic agent; mixing the permeate sample with the fluorogenic agent (claim 1, providing and adding a fluorogenic agent to the feed stream, therefore the fluorogenic agent was mixed with the permeate); using a fluorometer to measure fluorescence produced by the interaction of one or more microbial extracellular enzymes in the permeate sample on the fluorogenic agent (col. 16, lines 58-60: the fluorescence measurement was conducted in the reject stream with an on-line fluorometer); and correlating the fluorescence of the permeate sample and fluorogen-substrate mixture to the determine the level of extracellular enzyme activity in the permeate as an indication of biofouling of the membrane (col. 17, lines 45-53, As shown above in Tables 1 and 2, the Ratio of the fluorescence of the reacted fluorogenic agent (e.g., resorufin (Rf) to the fluorescence of the fluorogenic agent (e.g., resazurin (Rz)) increased with microbial growth and accumulation during the course of the experiment. It should be appreciated that the values for Rf and Rz in Tables 1 and 2 represent an intensity of the fluorescence signal as measured which corresponds to an amount of the reacted fluorogenic agent and the fluorogenic agent.  Therefore, the fluorescence measured by the fluorometer correlates to the increased microbial growth and accumulation. Also, claim 1.)
	Ho fails to teach adjusting a pH of the fluorogen-substrate to a range of pH7-pH10 prior to mixing with the permeate sample.  However, Ho acknowledges that the conditions are known including the permeate water having an operating temperature of 78°F and pH of 7 (col. 16, lines 36-41).  Ho addresses that environmental factors, such as pH and temperature, may affect the fluorescent signal and should be accounted for and corrected accordingly (col. 9, lines 23-30). Therefore, the pH is known.
	Schabert teaches the use of reducible components including fluorogen.  Schabert teaches that the ph of 4-methylumbelliferyl substrates is known to be affected by pH [0033] In other words, 4-methylumbelliferone (4-methyl-7-hydroxy-coumarin) is a very good fluorogen. Generally, the intensity of fluorescence of 4-methylumbelliferyl substrates is the same at pH 7 and pH 10 whereas the fluorescence of the product of cleavage increases at pH values in this range. Generally, the enzymatically cleaved substance is preferably determined fluorometrically at a pH near 9.5.  Schabert illustrates the stability of fluorogenic substrate in buffer solutions at different pH values (example 2, [0095-0099], Table 1).  Therefore, adjusting the pH to an appropriate level, specifically between p a pH of 7-10 is known in the art when using 4-methylumbelliferone and would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to control the pH as it is a known result-effective variable when using 4-methylumbelliferone.
	Ho in view of Schabert fails to teach wherein the fluorogenic agent is a fluorogen-substrate comprising Methylumbelliferone (MUF) that can be cleaved by one or more microbial extracellular enzymes.  
	However, Romani teaches the use of However, Romani teaches the use of fluorescent-linked artificial substrates including Methylumbelliferone (page 429, end col. 1- col. 2: “Enzymatic Activity in the Whole Biofilm and in the EPS Matrix”).
	It is within the scope of a person having ordinary skill in the art to select a known material based on its suitability for an intended purpose. It would have been obvious to a person having ordinary skill in the art to use methylumbelliferone in detection membrane fouling, as taught by Schabert and Romani, as it is known in the art as a suitable substrate for detecting biofilm formation.


Claim 34. Ho in view of Schabert further in view of Romani teaches the method of claim 31.  Ho teaches wherein the membrane filtration system is used for desalination of the feed stream solution (desalination of sea and brackish water).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to assess membrane biofouling for any suitable membrane which may be subject to biofouling including membranes for various types of membrane separation systems including cross-flow systems, dead-end flow systems, reverse osmosis, nanofiltration, ultrafiltration, microfiltration, electrodialysis, electrodeionization, pervaporation, membrane extraction, membrane distillation, membrane stripping, membrane aeration and the like or combinations thereof. (Ho, end col. 4-top col. 5)

Claim 36. Ho in view of Schabert further in view of Romani teaches the method of claim 31.  Ho fails to teach wherein the fluorogenic substrate comprising Methylumbelliferone (MUF) is selected from MUF-phosphate, MUF-N-acetyl-β-D-glucosaminide, MUF-heptanoate and MUF-β-D-glucopyranoside.
	However, Schabert teaches the use of 4-methylumbelliferone [0033] because it is a very good fluorogen based on its intensity and cleavage properties.  Romani teaches the use of use of fluorescent-linked artificial substrates including Methylumbelliferyl β-D-glucopyranoside and Methylumbelliferyl N-acetyl-β-D-glucosaminide (page 429, end col. 1- col. 2: “Enzymatic Activity in the Whole Biofilm and in the EPS Matrix”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use any suitable fluorogenic agent/substrate, including MUF-phosphate, MUF-N-acetyl-β-D-glucosaminide, MUF-heptanoate and MUF-β-D-glucopyranoside, which will interact with the microbiological organisms present or anticipated in the biofouling in order to accurately assess biofouling using a fluorometer.

Claim 33 is rejected under 35 U.S.C.  103 as being unpatentable over Ho in view of Schabert further in view of Romani further in view of Chang (US20110130306 herein after “Chang”). Ho in view of Schabert further in view of Romani teaches the method of claim 31.  Ho acknowledges that the conditions are known including the permeate water having an operating temperature of 78°F and pH of 7 (col. 16, lines 36-41).  Ho addresses that environmental factors, such as pH and temperature, may affect the fluorescent signal and should be accounted for and corrected accordingly (col. 9, lines 23-30).  Ho in view of Schabert further in view of Romani fails to explicitly teach adjusting a temperature of the fluorogen-substrate and permeate sample to a range from 25°-55° prior to measuring fluorescence.
	However, Chang teaches the use of fluorogens for pro-fluorescent probes in biological applications.  Chang teaches that the reaction time between the biological fluids and fluorogen is dependent upon the temperature [0241].  Therefore, the reaction time is a known result-effective variable, and further, it is known to have a temperature in the range of about 20°C to 50°C, preferably in the range of about 25°C to 40°C. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to monitor and control the temperature of the fluid under test as well as the added fluorogen-substrate knowing that the temperature and pH affect the activity of the enzymes and the fluorescent signal in order to obtain the most accurate results indicative of fouling/biofouling.

Allowable Subject Matter
Claims 23-29 are allowed.
No prior art appears to read on the invention of claims 16-22 as best understood by the examiner.  
The closest prior art includes Kobayashi et al. (US20130220002 herein after “Kobayashi”) in view of Zeiher et al. (US6017459 herein after “Zeiher”).
Kobayashi teaches a membrane fouling sensor but fails to teach fails to teach (claim 16) directing the feed stream to the sensor and an outlet valve directing the feed stream from the sensor unit back to the main feed stream proximal to the main filtration unit; operating the membrane filtration system to for a time period ranging from 1 hour to 100 hours, during which time the sensor membrane and the membrane in the membrane filtration unit are exposed to any microorganisms in the feed solution stream and said microorganisms may adhere to the sensor membrane and membrane the membrane in the membrane filtration unit membranes causing one or more biofilm to develop on the membranes and producing extracellular enzymes;  creating a closed system in the membrane fouling sensor by closing the inlet and outlet valves thereby trapping a portion of the feed stream and any microbial extracellular enzymes in the membrane fouling sensor; injecting a fluorogen-substrate into the membrane fouling sensor via an inject port positioned distal to the inlet valve and proximal to the membrane;  allowing the fluorogen-substrate to contact the feed stream and any microbial extracellular enzymes trapped in the sensor for 1-60 minutes; removing a portion of the feed stream trapped in the sensor via the flush port; using a fluorometer to measure the removed portion of the feed stream for fluorescence produced from the fluorogen-substrate interaction with extracellular enzymes; and correlating the measured fluorescence with extracellular enzyme activity in the sample; and using the correlation to determine a biofouling level of the membranes.  Kobayashi fails to teach (claim 23) an outlet valve that directs the sensor feed stream back to the main feed stream distal to the inlet valve and proximal to the main membrane filtration unit when opened and retains the sensor feed stream in the membrane fouling sensor when closed, a feed stream conduit positioned between the inlet valve and the outlet valve that directs the feed stream from the inlet valve to the outlet valve through the sensor unit; and a flush port in the feed stream conduit distal to the sensor unit and proximal to the outlet valve.
	Zeiher additionally teaches monitoring membrane deposition (title). Zeiher fails to teach, suggest, or make obvious (claim 16) injecting a fluorogen-substrate into the membrane fouling sensor via an inject port positioned distal to the inlet valve and proximal to the membrane;  allowing the fluorogen-substrate to contact the feed stream and any microbial extracellular enzymes trapped in the sensor for 1-60 minutes;  removing a portion of the feed stream trapped in the sensor via the flush port; using a fluorometer to measure the removed portion of the feed stream for fluorescence produced from the fluorogen-substrate interaction with extracellular enzymes; correlating the measured fluorescence with extracellular enzyme activity in the sample; and using the correlation to determine a biofouling level of the membranes. Zeiher further fails to teach (claim 23) a flush port in the feed stream conduit distal to the sensor unit and proximal to the outlet valve.  Zeiher fails to teach, suggest, or make obvious monitoring membrane fouling such that the main feed solution stream is directed to the sensor unit and is subsequently directed back to the main feed stream, rather Zeiher returns the fluid from the apparatus 10 to a permeate storage tank 46. 
	The prior art, whether considered alone or in combination, fails to teach, suggest, or make obvious the membrane fouling sensor of claim 23 nor the method of detecting membrane fouling of claim 16.  There is no reasonable teaching, suggestion, or motivation for a person having ordinary skill in the art to modify the device of Kobayashi or Zeiher such that the sensor is placed adjacent to a feed solution stream and to further create a closed system (claim 16), which is possible due to the configuration of the device including the particular inlet valve, outlet valve, inject port and flush port.  Such modification to either Kobayashi or Zeiher would be made only in hindsight.  Therefore, no prior art reads on the invention of claims 23-29, and on claims 16-22 and 30 as best understood by the examiner.  

Conclusion
	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN F MORELLO/Examiner, Art Unit 2855                                                                                                                                                                                                        12/7/22

/DAVID Z HUANG/Primary Examiner, Art Unit 2855